RACOMBE, Circuit Judge.
1. Defendant may call one expert witness to compare the structure of the Cutler patent and the claims thereof with the Leonard apparatus, said to have been placed on the market in the beginning of 1898. One-half hour allowed for this, not including cross-examination.
2. Ditto, one expert witness to compare Leonard sketch of April 17, 1897, with claims of Leonard patent. Same time allowance.
3. Ditto, one expert witness to compare the apparatus, including Newaygo circuit-breaker, which Leonard says he used in 1896 with Leonard patent. Same time allowance. As to “common practice” in 1896 with Newaygo circuit-breaker, motion is denied.
4. Ditto, one expert witness to explain how “closed local loop” acts when employed in connection with the elements enumerated in claims 6 and 11 Leonard patent, and how it acts in their absence. Same time allowance. Motion to show machine made and used under Fislce patent and having such loop denied.
5. and 6. Ditto, witness Cutler to testify when he first knew of a closed local loop and when-he first used one, if he ever did, and, if he. didn’t why he didn’t. Same time allowance.
7. Ditto, witness Sachs to testify why in the article referred to he recommended his fuse, instead of a circuit-breaker. Time allowance 15 minutes.
8. Ditto, witness Mansfield to testify that he never urged or advised or suggested to Leonard that the Ironclad Rheostat Company should be put in the hands of a receiver; and that he was not asked by Leonard to attend the sale referred to; and that he never arranged with Beresford to take from Leonard any employés or workmen. Time allowance 20 minutes. Also, witness Beresford to corroborate Mansfield as to last statement. Time 10 minutes.
9. No more testimony to be taken on navy specifications.
*92110. Motion denied as to Fiske apparatus.
11. Motion denied.
12. Witnesses (not more than 3) to show that the base plate was not changed, what wires were added and when, and when and why the exhibit was mounted on a box. Time 30 minutes.
Ten days time given to put in above proof.
Motion to set causes for hearing may be renewed before any judge, on completion of the record.